 RITE-CARE POULTRY CORite-Care Poultry Company,Inc.andAmalgamatedMeat Cutters & Butcher Workmen of North Amer-ica, AFL-CIO,Petitioner.Case 15-RC-4202August 21, 1970DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY MEMBERSFANNING, MCCULLOCH,BROWN, ANDJENKINSOn November 28, 1969, the Regional Director forRegion 15 issued his Supplemental Decision and Cer-tification of Results of Election in the above-entitledproceeding in which he overruled the Petitioner'sobjections to conduct affecting the results of the elec-tion.'Thereafter, pursuant to National Labor Rela-tionsBoard Rules and Regulations, the Petitionerfiled a request for review of the Regional Director'sSupplemental Decision, contending,inter alia,thathe erred in overruling Objections 1 and 2 by failingto conclude that the list of names and addressesof eligible voters supplied by the Employer did notcomply substantially with the requirements ofExcels-ior2The Employer filed opposition thereto.By telegraphic order dated February 17, 1970, theNational Labor Relations Board granted the requestfor review.The Board has considered the entire record inthis case, including the Regional Director's Supple-mental Decision and the arguments contained in thePetitioner's request for review and the Employer'sopposition thereto, and makes the following findings:The Petitioner contends that the facts as foundby the Regional Director concerning Objections 1and 2' demonstrate that the Employer failed to complywith the requirements ofExcelsior.We agree.As found by the Regional Director, the list whichthe Employer supplied for the most part providedonly the initials of forenames of employees.Moresignificantly, it provided only the names of the townor city where the employees lived and, in someinstances, a route number.' Omitted from the addressesThe tally of ballots for the election showed that of approximately289 eligible voters, 103 cast valid ballots for, and 113 against, thePetitioner, 5 cast challenged ballots, and 2 cast void ballotsExcelsior Underwear Inc.,156 NLRB 1236The section of the Regional Director's Supplemental Decision whichdeals with Objections I and 2 is attached hereto as Appendix AWe observe that 13 pairs of individuals had the same surnamesSeven pairs of individuals had the same first initials and identical surnamesSome pairs with identical names had the same town and route numberWe also observe that in at least two instances employees received mail41were street addresses and/or post office box numbers,which information it appears the Employer had inits files and in fact utilized in making its own mailingsof campaign propaganda to its employees.Shortly after receiving the aforesaid list the Petition-er wrote a letter to the Regional Director complainingthat the list did not contain "correct" names andthat the addresses were "incomplete" but indicateditwished to proceed with the scheduled election,reserving its right to file objections based on thelist.The Regional Director advised the Employerof the Petitioner's complaint concerning the list. TheEmployer made no response.Prior to the election the Petitioner made no attemptto use the list supplied by the Employerinmailingcampaign propaganda to employees and it advisedtheRegional Director that the incomplete list wasconfusing and made a correct mailing impossible.Itmade one mailing to some employees using theaddresses supplied by them on their authorizationcards. However, as more fully detailed in the RegionalDirector's decision, the Petitioner, to support its claimthat the list supplied by the Employer was inadequateto reach employees by mail, used it inmailinglettersto the approximately 289 eligible voters after theelection to inform them of its intentions to file objec-tions to conduct affecting the election results, and55 of the letters were returned.Upon the foregoing, we conclude that the Employerdid not comply substantially with the requirementsofExcelsiorbecause the list of names and addresseswhich it supplied did not include information availablefrom its files as to street addresses and/or post officebox numbers.The Regional Director found that, although theEmployer did not furnish a complete list of namesand addresses of eligible voters, as required byExcelsior,the Petitioner "did not use the list forpurposes which led to theExcelsiorrule, but seeks touse it as a technical reason to have an election setaside."We do not agree.The purposes of the Board's requirement enunciatedinExcelsiorwere several. The most obvious was toremove impediments to communication. As describedmore fully below, Petitioner lacked the opportunityto communicate withallof the electorate.Another purpose was "to facilitate early resolutionof disputes over voting eligibility."5 Still another was"to insure accuracy and currency of the names andaddresses as it [the Employer's list] is the most reliablesource of such information."6 Even had Petitionerfrom the Employer addressed with full first and last names but didnot receive the Petitioner's mailing that did not contain their full name'Murphy Bonded Warehouse,Inc, 180NLRB No 29.'Id.185NLRB No. 10 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtained a full and correct list of names and addressesfrom sources other than the Employer-which it hadnot-"such a list does not carry the same assuranceof accuracy and completeness as a list obtained byan employer from the employment records."'We do not agree with the Regional Director'sconclusion that a more complete list based on informa-tion contained in the Employer's files would nothave been of material benefit to the Petitioner, andwe reject his interpretation of our decisions inSingerandTelonic Instruments.eInSinger,the petitioningunion had lost an election by a wide margin-267votes for and 770 against representation-and theBoard concluded that a list which provided onlysurnames and forename initials and had other inad-vertent omissions but had correct addresses was insubstantial compliance withExcelsior.Here, the elec-tion results were close and the defects in the listwere much more serious. In our view, the ommissionof available information as to street addresses and/or post office box numbers of eligible voters is thetype of defect which can effectively remove employeesfrom the reach of the campaign appeals of participat-ing labor organizations.' Indeed, here, as demonstratedby the Petitioner's postelection mailing which wasmade to test the usefulness of the Employer's list,55 of the approximately 289 eligible voters couldnot be reached.10 InTelonic Instrumentsthe employerhad inadvertently omitted four eligibles from theExcelsiorlist (two of whom the union already knew)but supplied them before the election. The Boardreferred to the fact that in cases where employershad made some attempt to comply strictly with itsrequirements,Excelsiorwas not mechanically applied.The Board pointed out, however, that an inaccurateor incomplete list may in some circumstances furnishgrounds for setting aside an election. For the reasonsabove set forth, we are unable to agree with theRegional Director that setting aside the election in'N.LR.B v Beech-Nut Life Savers, Inc,406 F 2d 253, 260 (CA2)The Singer Company,175NLRB No 28;TelonicInstruments, aDivisionof TelonicIndustries,Inc,173 NLRB No 87'We note particularly that this defect in a list seriously impairsthe ability of labor organizations to locate employees at the home addressesfor the purpose of making face-to-face campaign appeals Clearly, underExcelsior,itwas contemplated that the addresses should be adequateto enable labor organizations to use the list to make such personalappeals to employees at their homes11TheRegional Director stated that a substantial proportion of the55 employees who could not be reached by this mailing had providedtheir addresses on authorization cards which they signed for the PetitionerWe have been advised administratively that 20 of these 55 employeessigned authorization cardsThe fact that as many as 35 employeescould not have been reached if the Petitioner attempted to use thelist inmailing campaign appeals indicates,in our view,that the listwas substantially defective.the circumstances of this case would be a mechanicalapplication of the rule."Finally,we reject a conclusion that Petitioner didnot need the list and therefore was not entitled toa complete and correct one. This issue was discussedat length in our decision inMurphy Bonded Ware-house, Inc., supra.The considerations there set forthare equally applicable here. For those reasons andfor the reasons stated in ourExcelsiordecision,wefind that there is a need in this case for an electioneligibility list containing the names and addressesof all eligible voters, to be provided by the Employerin accordance with the conditions set out below.Accordingly, we hereby sustain Objections 1 and2, and we shall order that the election be set asideand direct a second election.ORDERIT IS HEREBY ORDERED that the election conductedherein on September 12, 1969, among the employeesof Rite-Care Poultry, Inc., at its Logansport, Louisia-na, plant be, and it hereby is, set aside.[Direction of Second Election omitted from publica-tion.]" In a case such as the instant one, where the defects in the listwere serious in nature,where the Petitioner promptly brought the defectsto the attention of the Regional Director, where the Employer didnothing to correct them, and where they have been found to havesubstantially impaired the Petitioner'sability to reach employees, weare also unable to agree with the Regional Director's view that thePetitioner was not prejudiced by the defects because it made no attemptto use the list in mailing campaign appeals Indeed, any attempt onthe part of the Petitioner to use the list as a meansof effectivelycommunicating with the electorate would have been a futile actAPPENDIX A(EXCERPT FROM REGIONAL DIRECTOR'SSUPPLEMENTAL DECISION ANDCERTIFICATION OF RESULTS OF ELECTION)Objections 1 and 2These objections are combined in that they bothcontend the Employer did not comply with therequirementsof theExcelsiorcase.'The Employer,pursuant to the Decision and Direction of Electionissued in this matter, timely submitted anExcelsiorlist to the Board's Fifteenth Regional Office on August22, 1969. The Regional Office in turn made thelistavailable to the Petitioner. The Petitioner, in1ExcelsiorUnderwear,Inc,156 NLRB1236,NLRBvWyman-Gordon Company 394U.S 759 RITE-CARE POULTRY CO43a letter dated August 30, 1969, from its Internationalrepresentative,Willie Berry, objected to the list alleg-ing it did not "contain correct names" and the address-es were "incomplete." However, the letter contained,"We waive whatever rights would be granted to usat this time and ask that you proceed with the electionas scheduled for September 12, 1969, reserving ourrights to file proper objections at the proper timeshould we deem it necessary."By letter dated September 3, 1969, the FifteenthRegional Office of the National Labor Relations Boardadvised counsel for the Employer of the Petitioner'sobjections to the list. There was no response to thisletter.The Petitioner states that its objections arethat theExcelsiorlistcontained the first initial ofthe employees' first names and full last names onan overwhelming majority of those listed on theExcelsiorlist and, furthermore, the addresses of thoseon the list living in cities contained the name ofthe city only, without further information, and theaddresses of those living in the country listed onlythe route number, without further information.In support of these objections, and as proof ofits claim that incomplete names and addresses wereprejudicial to their position, the Petitioner submitted55 unopened envelopes which contain a letter Petition-er sent out on or about September 13 and 14, 1969,after the election to all those listed on theExcelsiorlist.'These 55 had been addressed using the informa-tion from theExcelsiorlist.This was the only mailingby the Petitioner where theExcelsiorlistwas used.'The Petitioner did have one other mailing, but therethey used addresses from the authorization cards.It should also be noted that Petitioner had morecomplete addresses for a substantial portion of the55 on its own authorization cards.An analysis of these 55 returned shows that theywere returned for various reasons, as set out below.The reasons shown were either checked by the PostOffice or written in by the postal carrier. They aregrouped by the undersigned for clarification purposes.GROUP]Reason Given: "Moved-no order." One returned:M. Harvey, Route 1, Shelbyville, Tex.GROUP2Reason Given: "Not for route number" (number ofroute was shown). Four returned: B. Smith, J. Smith,A. Sudds, M. Sudds, all Route 2, Mansfield, La.GROUP3Reason Given: "Addressee unknown"-"Insufficientaddress." Five returned: O. Brown, Carthage, Tex.;'This letter advised the employees that the Petitioner intended tofile objections to the election'The Petitioner orally stated that this mailing after the election wasto test or check theEvice(siorlistB. A. Griffith, Tenaha, Tex.; G. Hill, Carthage, Tex.;W. Hudson, Mansfield, La.; S. Patterson, Carthage,Tex.GROUP4ReasonGiven:"Addresseeunknown."Eighteenreturned: A. R. Brown, Logansport, La.; O. Brown,Logansport, La.; C. Canada, Mansfield, La.; L. Green,Logansport, La.; L. Jones, Route 1, Logansport, La.;R. McCraney, Route 4, Mansfield, La.; M. McPhear-son, Joaquin, Tex.; A. Mathis, Route 2, Logansport,La.;W. Morris, Joaquin, Tex.; H. Parker, Logansport,La.; A. Patton, Logansport, La.; L. E. Peoples, Route1,Logansport, La.; H. Peques, Logansport, La.; B.Thomas, Longstreet, La.; P. Williams, Route 2,Logansport, La , E. Windham, Center, Tex.; R.Windham, Center, Tex.; O. Yarborough, Teneha,Tex.GROUP5Reason Given: "Insufficient address." Twenty-Sevenreturned. A. Adkins, Mansfield, La.; J. A. Anderson,Mansfield, La.; I. Bennett, Route 3, Mansfield, La.;O.D. Brown, Route 3, Mansfield, La.; J. Byrd,Mansfield, La.;D. Copeland, Route 3, Mansfield,La.;E.Davis,Route 3, Mansfield, La.; M. Drain,Route 3, Mansfield, La.; W. E. Gilliard, Mansfield,La.; B. L. Jones, Route 1, Mansfield, La.; D. Jones,Route 1, Mansfield, La.; M. Jones, Mansfield, La.;L.Murphy, Mansfield, La.; F. Parker, Route 4, Mans-field,La.; S. Parrott, Route 2, Mansfield, La.; L.Randolph, Mansfield, La.; M. Robinson, Mansfield,La.;M. Rogers, Route 3, Mansfield, La.; C. Stanley,Route 3, Mansfield, La.; F. A. Thomas, Route 3,Mansfield, La.; T. H. Turner, Mansfield, La.(on listT.N. Turner);W. C. Turner, Mansfield, La.; D.Watson,Mansfield,La.;D.Wells,Mansfield,La.;B. N. Williams, Mansfield, La.; C. R. Williams, Route1,Logansport, La.; L. Windham, Center, Tex.As Petitioner points out, there are seven pairsof individuals on theExcelsiorlistwith identicalfirst initials and identical last names. They are asfollows:L.Brown, Logansport, La. and L. Brown,Logansport, La.; O. Brown, Carthage, Tex. and O.Brown, Logansport, La.; D. Jones, Route 1, Mansfield,La. and D. Jones, Route 1, Mansfield, La.; C. Thomas,Route 1, Joaquin, Tex. and C. Thomas, Logansport,La.;D.Whitaker, Route 1, Grand Cane, La. andD. Whitaker, Route 1, Grand Cane, La.; N. Wilson,Logansport, La. and N. Wilson, Route 1, Longstreet,La.;R.Windham, Center, Tex. and R. Windham,Route 2, Joaquin, Tex. The letters to both personsdesignated O. Brown came back. One of the envelopeswasmarked"Addresseeunknown-insufficientaddress."The other was marked "Addresseeunknown." The R. Windham letter sent to Center,Texas, was returned with the notation "Addressee 44DECISIONS OFNATIONALLABOR RELATIONS BOARDunknown," and one of the D. Jones envelopes wasreturned marked "Insufficient address."In addition, a comparison of the names and address-es listed in the five groups set out above to theExcelsiorlistshows that there are many instanceswhere there are more than one person with the samefamily name, though with different first initials. TheAssistantPostmaster-In-Charge at theMansfield,Louisiana, Branch Office of the United States PostOffice, aMr. Campbell, stated that a complete firstname would help in delivering mail only if the particu-larpostman who services the route has personalknowledge of where the person receives his mail.According to him, many of the people concernedreceived their mail in other persons' mail boxes andbecause of this there is no record of their namesor initials with the Post Office Department.The Employer states that it requires each applicantfor employment to complete a form that has a blankspace for insertion of the applicant's full name anda blank space for the applicant to fill in his fullpresent address.Though requested to do so, theEmployer did not make these forms available duringthe course of the investigation. The Employer statedthat he wasn't sure what clerk made up the listor from what the list was compiled. However, PlantManager Kaiser Wright orally stated that he wasquite sure the forms contained whole names andnot firstinitials.Also, the eligibility list submittedby this same Employer on December 12, 1967, foruse in Case 15-RC-3787, revealed that whole firstnames were available to the Employer at that timeand at least 85 persons from that list also appearedon the list in the instant case.Thirteen envelopes containing campaign literaturewhich had been mailed by the Employer were submit-ted by the Petitioner and Petitioner's witnesses, andallof these thirteen envelopes had complete namesof employees. Additionally, one unit employee statedthatshe received campaign literature from theEmployer addressed to her with her name in full.The Petitioner's postelection mail to her was returnedwith the address as written on the list. The onlydifference in the two envelopes is the spelling outof the entire first and middle names. Two otherunit employees with identical first initials and lastnames received campaign mail from the Employerwhen their names were spelled out in full, but thePetitioner's postelectionmail for one of them wasreturned where only the firstinitial and last namewas used.The Employer presented 42 envelopes containingcampaign literature that had been mailed by it onSeptember 8, 1969, using theExcelsiorlistnamesand addresses and which had been returned by thePost Office. However, many employees stated duringthe investigation that they had mail handed thematwork which had been returned to the Employerby the Post Office Department. A total of 14 employ-ees stated that at the time they filled out their applica-tion forms, they indicated a Post Office box numberatwhich they received their mail. None of these14 had a box number next to their name on theExcelsiorlist.None of these 14 employees had changedaddresses since filling out their application forms.In addition, at least 20 of the names appearing bothon the list in the aforementioned 15-RC-3787 andon the eligibility list in this case had a box numberbeside theirname in theother case but not in thiscase.There is some evidence, as shown above, that theEmployer did not always use the same addressesas that furnished to the Petitioner, and used, at leastin some mailings, complete names and addresses thatwere not supplied to the Petitioner. One witness forwhom no full name or box number was suppliedon the list produced two envelopes containing cam-paign literature mailed by the Employer and receivedby her addressed with a full name and post officebox number. Mail sent to her by Petitioner afterthe election using theExcelsiorlistwas returned.The Petitioner had this employee's complete addresson an authorization card.Ten other witnesses for whom no post office boxnumber was supplied on the list and who statedthat they filled in the application form with a postoffice box stated that they received mail from theEmployer with their post office box number on theenvelopes.The Company also sent campaign mailto a unit employee who was not on the list.While the foregoing demonstrates that the Employerdid indeed have and use full names for most employeesand had and used more complete addresses for anundisclosed number of employees, it is not shownthat had the Employer furnished the more completeinformation it would have been of material benefitto the Petitioner. The Petitioner made no mailingof campaign literature on the basis of the list furnishedand therefore was not prejudiced by the inadequacyof the list. In theSinger Company,175 NLRB No.28, the Board refused to set an election aside eventhough it found that the employer used full namesand more accurate information than that which ithad furnished to the Union. The Board stated "theExcelsiorrule requires that an employer furnish alist containing all information necessary, for expedi-tious communication,and, in other circumstances,we might well find the failure to provide full firstnames to be violative of those requirements. However,in the instant case, the record indicates that the RITE-CARE POULTRY COsupplyingof full firstnames would not have beenof material benefit in assistingdeliveryof Petitioner'scommunications."And inTelonicInstruments,A Divi-sionof TelonicIndustries,Inc.,173NLRB No. 87,the Board indicated that theExcelsiorrule will notbe mechanically applied where an employer has "madesome attempt"to comply.Itwould indeed be amechanical application of the ruleofExcelsiortohold that a union can have an election set asidebecause of a partiallydefectivelistwhere it did notuse the list to communicate with eligible voters prior45to the election and where it had the informationon its authorization cards to correct a substantialportion of the 55 incorrect addresses. The Petitionerin this case did not use the list for purposes whichled to theExcelsiorrule,but seeks to use it asa technical reason to have an election set aside.Based upon these facts, the undersigned finds thatPetitioner's Objections 1 and 2 do not raise substantialor material issues affecting the results of the election.Accordingly, Objections 1 and 2 are overruled.